Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161797(67)                                                                                           Richard H. Bernstein
  161805(78)                                                                                           Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 161797
  v                                                                 COA: 343818
                                                                    Arenac CC: 17-004120-FH
  MICHELINE NICOLE LEFFEW,
             Defendant-Appellant.
  _______________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 161805
  v                                                                 COA: 344240
                                                                    Arenac CC: 17-004119-FH
  JEREMIAH JAMES LEFFEW,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing its supplement brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before May 19, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 30, 2021

                                                                               Clerk